863 F.2d 884
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Edward SHUMAKER, Plaintiff-Appellant,v.MERCY HOSPITAL, DIV. OF SISTERS OF MERCY HEALTH CARE;Barbara Supanich, M.D.;  Dr. Mejia, M.D.,Defendants-Appellees.
No. 88-1728.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1988.

Before KEITH, KENNEDY and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Shumaker moves for a change of venue on appeal from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a resident of Ann Arbor, Michigan.  The defendants are a hospital located in Grayling, Michigan, and two doctors employed by the hospital.  In his complaint, the plaintiff alleged that the defendants improperly prescribed for him two medicines to which he is allergic.  He also alleged that the defendants did not allow him to see his mother before she died.  He requested $100,000,000,000.00 in damages.


3
The plaintiff did not state a jurisdictional basis in his complaint.  We construe the complaint to raise a civil rights claim under 42 U.S.C. Sec. 1983.  In order to state such a claim, the plaintiff must show that the defendants acted under color of state law.   Parratt v. Taylor, 451 U.S. 527, 535 (1981).  The plaintiff's complaint does not contain any allegations which would meet this requirement.  Therefore, the district court correctly dismissed the complaint.


4
The motion for a change of venue is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.